Citation Nr: 1828153	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from January 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.   

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

The evidence reflects that the Veteran's service-connected posttraumatic stress disorder precluded him from substantial gainful employment from March 6, 2014, and no earlier, as on that date he sought treatment for increased symptoms and was subsequently found to be precluded from substantial gainful employment.


CONCLUSION OF LAW

From March 6, 2014, and no earlier, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

Analysis

The Veteran filed a claim for a TDIU in March 2013.  He is in receipt of service-connected for PTSD effective from August 2012 and rated at 70 percent disabling from that date; thus, he has met the requirements for a schedular TDIU during the pendency of his claim. 

The Veteran has an education level of a high school degree and one year of junior college.  He has an employment history of sales, as a wine "educator", and more recently several years as a census taker.  The Board finds that, for the reasons noted below, a TDIU is warranted from March 6, 2014, and no earlier. 

The Board has considered the clinical records in the year prior to the Veteran's claim because the history of his disability is for consideration.  A November 2012 VA records reflects, in pertinent part, as follows: 

[Test] Results indicate a bright individual with relative weaknesses in attention and working memory that appear to be stable and longstanding. These relative weaknesses are within normal limits, but stand out in relief to the rest of [the Veteran's] cognitive functioning, accounting in part for his awareness of them. He has superior visuospatial/constructional skills, high average language abilities, good memory, but only average attention and working memory and processing speed.  Depressed mood is also present, and this may further account for subjective cognitive slowing and reported poor motivation.  Also evident on personality testing is Borderline Personality Disorder. Symptoms of this condition are consistent with an extensive history of impulsive job changes, mood instability, and reduced self-esteem that fuels in part the depression.  

In addition, the November 2012 VA examination report reflects that the Veteran was working (although he found it extremely stressful) despite his anger issues.  The examiner found that the Veteran's PTSD was best summarized as causing "Occupational and social impairment with reduced reliability and productivity."

Importantly, the Veteran continued to be employed until 2013.  In February 2018 correspondence, the Veteran asserted he worked until January 16, 2013.  (The Board notes that a June 3, 2013 VA clinical record reflects that the Veteran "continues job at [C.B.] and states that he has had multiple physical threats . . .  and [the Veteran] is seriously considering going on disability."  However, this differs from other evidence of record.)  January 17, 2013 electronic mail correspondence from the Veteran to his employer reflects that he was planning to close out his cases so they could be transferred to someone else.  The Veteran indicated that he planned to quit because of health reasons (e.g. chest pains).  A February 2013 VA Form 21-4192 reflects that the Veteran resigned on January 21, 2013.  It reflects that his number of hours varied, but that he had made approximately $3,000 in the past 12 months.  For purposes of this decision, the Board will assume that he stopped working in January 2013.  However, the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disability at this time as it reflects that he was unhappy with his particular employment as a census taker and wished to quit and also that he wanted to quit due to nonservice-connected health reasons.

The Veteran's employment with C.B. has been listed as "part-time", but several records reflect that the Veteran worked overtime.  Further, although the VA Form 21-4192 reflects that the Veteran had made only approximately $3,000 in the past 12 months, in his application for VA benefits, the Veteran reported that he earned more than $21,000 in the last 12 months.  Given these inconsistencies in the Veteran's reports, his statements suggesting marginal employment lack credibility.  Thus, the record does not support a finding that the employment was marginal or that his income from his employment fell below the poverty level.  

The claims file includes a June 2013 VA examination report wherein the clinician (who was not the same clinician as in November 2012) found that the Veteran's PTSD symptoms were best summarized as causing "Occupational and social impairment with reduced reliability and productivity."  The Board finds it notable that two separate examiners both found that the Veteran was not precluded from employment.  The June 2013 examiner stated, in pertinent part, as follows: "The veteran does suffer anxiety and depressive symptoms along with irritability that interfere with his ability to work, but can best be managed with treatment."

A December 2013 VA record reflects that the Veteran's PTSD symptoms were under control.  

VA clinical records in March 2014 reflect that the Veteran reported that he had not cleaned his home in two weeks, he has more difficulty managing his anger, he has increased anxiety, and he was undergoing stress.  The clinician noted that the Veteran endorsed depressive symptoms which appear more significant that in the clincian's initial visit with the Veteran.  The records also reflect that the Veteran, apparently stressed over his VA compensation benefits, presented at a VA treatment facility having symptoms of anxiety and panic (e.g. hyperventilation).  The Veteran was noted to be "sharing, crying, raging, and talking about these circumstances [no friends, no intimate relationships, VA claim] vet tends to catastrophize and imagine the worse outcomes, making himself even more upset, unnecessarily."

The claims file includes May 2014 correspondence from a registered nurse, L.H., who was a readjustment counselor at a VA Center.  She stated, in pertinent part, as follows:

[The Veteran] remains significantly impacted by his clinical symptoms of Posttraumatic Stress Disorder. These symptoms, both in intensity and frequency, impact his social and occupational functioning, his ability to maintain long-term relationships and ability to enjoy other important aspects of life. He is considered able to manage his own finances. In my professional opinion, his current level of psychological symptoms causes him to no longer be employable. 

While the claims file also includes a May 2016 Disability Benefits Questionnaire that the Veteran's PTSD symptoms are best summarized as only causing "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation", subsequent opinions reflect more severe symptoms.  

The claims file includes March 2017 correspondence from psychologist C.E. of a Vet Center. He stated that he has been meeting with the Veteran since October 2016 and in his opinion the Veteran is unemployable due to the severity of his PTSD symptoms and despite compliance with treatment regimens and medications which have not improved his mental status.

March 2017 correspondence from VA Dr. P. S. reflects that he has known the Veteran since July 2014.  Dr. P.S. stated that in his opinion, the Veteran would more likely than not struggle in a normal work environment directly due to the consequences of his PTSD.  It was noted that the Veteran "displays limited flexibility in most relations, is easily frustrated, responds angrily and at times aggressively to conflicts, and voices aggressive fantasies of retaliation against systems such as the VA that stymie him. . . .  I thus believe [the Veteran] to more likely than not be unemployable, given his inability to comport himself consistently with common acceptable social rules in public situations."

In considering the record as a whole, the Board finds that a TDIU is warranted from March 6, 2014, the date upon which the Veteran presented to a treatment facility in crisis.  Not only does this record reflect significant mental health symptoms, but the March 7, 2014 clinical record notes that the Veteran was seen for an urgent visit due to stress, more difficulty managing his anger, and an increase in anxiety and anger.  Thus, the record reflects that the Veteran's disability had increased in severity in approximately March 2014.  The May 2014 correspondence supports a finding of a TDIU.  In giving the benefit to the Veteran, the Board finds that his increase of symptoms which rendered him unable to maintain substantial gainful employment began on March 6, 2014.

Often when the Board awards an increased rating for a particular rating, it awards an effective date corresponding to the date on which the Veteran was diagnosed or on which an examination or opinion reflecting the increased disability occurs.  It is possible, however, that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

As noted above, based upon the evidence in this case, the Board finds that the increase in symptoms which rendered the Veteran unable to obtain substantial gainful employment began on March 6, 2014.  


ORDER

Entitlement to a TDIU from March 6, 2014, and no earlier, is granted subject to the laws and regulations controlling the award of monetary benefits.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


